United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2629
                         ___________________________

                                   Jeffrey W. Pettit

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill1, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: March 15, 2017
                               Filed: March 20, 2017
                                   [Unpublished]
                                   ____________

Before RILEY, ARNOLD and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Nancy A. Berryhill has been appointed to serve as Acting Commissioner of
Social Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Jeffrey W. Pettit appeals the district court’s2 order affirming the denial of
disability insurance benefits (DIB). We agree with the district court that substantial
evidence supports the determination that Mr. Pettit is not entitled to DIB for the
period at issue here, i.e., from February 2001 through March 2004. See Teague v.
Astrue, 638 F.3d 611, 614 (8th Cir. 2011) (de novo review). Specifically, we find
that because the administrative law judge’s (ALJ’s) determination that Mr. Pettit’s
subjective complaints were not entirely credible was based on several valid reasons,
this determination is entitled to deference, see Mabry v. Colvin, 815 F.3d 386, 389
(8th Cir. 2016) (this court defers to credibility findings if they are supported by good
reasons and substantial evidence); and that the ALJ’s determination of Mr. Pettit’s
residual functional capacity (RFC) was also supported by the relevant evidence, see
Boyd v. Colvin, 831 F.3d 1015, 1020 (8th Cir. 2016) (it is ALJ’s responsibility to
determine RFC based on all relevant evidence: medical records, observations of
treating physicians and others, and claimant’s own description of his limitations).
The judgment of the district court is affirmed.
                        ______________________________




      2
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                          -2-